Appeal Dismissed and Memorandum Opinion filed November 25, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00582-CV

                        GERMAINE JAMES, Appellant
                                        V.

                          JOSE AGUILERA, Appellee

                 On Appeal from the Co Civil Ct at Law No 2
                           Harris County, Texas
                      Trial Court Cause No. 1048608

                 MEMORANDUM                      OPINION


      This attempted appeal is from an interlocutory order signed by the trial court
on July 15, 2014, sustaining a contest to an affidavit of indigence filed by
appellant. On August 28, 2014, we directed the Harris County District Clerk to file
a partial clerk’s record in order that we might determine our jurisdiction. The
record has been filed and there is no final appealable judgment. See Kilsby v. Mid-
Century Ins. Co. of Tex., No. 14-07-00981-CV, 2008 WL 889428 (Tex. App.–
Houston [14th Dist.] Apr. 3, 2008, no pet.) (memo op.) (dismissing appeal of
interlocutory order sustaining challenge to affidavit of inability to pay costs).

         On September 25, 2014, notification was transmitted to all parties of the
court’s intention to dismiss the appeal for want of jurisdiction. See Tex. R. App. P.
42.3(a).     In response, appellant filed a Motion to Continue Appeal and an
Amended Motion to Continue Appeal. Appellant has not demonstrated that this
Court has jurisdiction to entertain the appeal. Accordingly, appellant’s motions are
denied and the appeal is ordered dismissed.

         Further, we deny as moot appellee’s motion to dismiss the appeal on another
basis.



                                       PER CURIAM



Panel consists of Justices McCally, Brown and Wise.




                                           2